DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-7, 9-15, and 19-21 are pending.  Claims 8 and 16-18 were canceled in the Reply filed 3/26/2021.  Claims 19-21 are newly added.  Claims 14-15 and 21 are withdrawn as directed to a non-elected invention.  Claims 10-12 are withdrawn as directed to a non-elected species. Claims 1-7, 9, 13, and 19-20 are presently considered. 

Election/Restrictions
Applicant’s election without traverse of the species of product having the structure C15H31-CO-KAK-NH-C16H33, wherein R1 is C15 (the Reply appears to erroneously identify R1 as C16, which is inconsistent with the elected structure of C15H31-CO-KAK-NH-C16H33), Zn is KAK, R3 is hydrogen, and R2 is C16 in the reply filed on 9/28/2020 was previously acknowledged.
In the Reply filed 3/26/2021, Applicant amended claims 14-15 to read upon a previously unclaimed invention, namely a method of treatment, and added new claim 21, which is also directed to a previously unclaimed invention.  In the Requirement mailed 7/28/2020, Examiner clearly identified that all pending claims were understood to be directed to products (see, e.g., Requirement mailed 7/28/2020 at 1-3) and invited Applicant to clarify whether or not methods were being claimed (see id. at 3); Applicant did not dispute nor clarify the record in the response see, e.g., Reply filed 9/28/2020 at 2), and examination proceeded on the understanding that all claims were directed to products (see, e.g., Action mailed 11/27/2020 at 2-3, passim).  Accordingly, per MPEP § 821.03, the claims added by amendment following action by the Examiner that are drawn to an invention other than the one previously claimed, have been treated as described at MPEP § 818.02(a), § 821.03, and 37 C.F.R. 1.145.
Amended or newly submitted claims 14-15 and 21 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 14-15 and 21 are directed to a different statutory class of invention (methods rather than products), and lack unity of invention for reasons set forth in the Action mailed 11/27/2020, the Requirement mailed 7/28/2020 (see, e.g., Requirement at pages 6-7), and for the reasons set forth in the instant action.  Accordingly, per PCT Rule 13.2, the method claims do not share a special technical feature with the previously examined and rejected invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 14-15 and 21 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Amended claims 1-7, 9-13, and 19-20 are understood to exclude the originally elected species because the originally elected species did not identify a pharmaceutically acceptable carrier, diluent, or excipient in combination with C15H31-CO-KAK-NH-C16H33, and such combinations have not been identified as obvious variants in view of the instant record1.  Per MPEP § 803.02(III), 
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or 
Accordingly, examination has proceeded to the non-elected species of C15H31-CO-KAK-NH-C16H33 in combination with a pharmaceutically acceptable carrier, diluent, or excipient.
	Following extensive search and consideration, the non-elected species has been deemed obvious in view of the prior art as applied below.
	The non-elected species is understood to read upon claims 1-7, 9, and 19-20.  Specifically, the species of C15H31-CO-KAK-NH-C16H33 has an R1 of C16, an “n” of three, and has an R2 of C16, and therefore does not read upon amended claims 10-12 because (i) instant claim 10 requires an “n” of 4, an R1 of C11-13, and an R2 of C12-14; and (ii) Claims 11-12 require an R1 of C13, and an R2 of C14.  Furthermore, amended claims 14-15 and 21 are directed to non-elected inventions, namely methods rather than products.
Claims 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2020.
Claims 14-15 and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/28/2020.
During the search and examination of the non-elected species, art applicable to other non-elected species was incidentally discovered.  As a courtesy to the Applicant, this art has been applied below to facilitate compact prosecution.  However, examination has not been extended beyond the non-elected species at this time per MPEP § 803.02.
Accordingly, claims 1-7, 9, 13, and 19-20 are presently considered.

Information Disclosure Statement
The originally filed Specification appears to enumerate multiple references that have not been set forth in an IDS (see, e.g., Spec. at 73-79, enumerating multiple references known to the Applicants at the time of filing, and reasonably understood to be the instant invention by the inclusion of such references in the Specification).  However, the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 13 is objected to for not complying with 37 C.F.R. 1.821 as detailed in MPEP §§ 2421–2424, and specifically in 37 C.F.R. 1.821(b)-(e).  The instant claims contains references or disclosures of amino acid sequences that should be accompanied by a sequence listing and identified using "SEQ ID NOs” as prescribed (see MPEP §§ 2421–2424).  These claims recite sequences that should be accompanied by a “SEQ ID NO”.  At claim 13, the sequence “KAqK”, wherein q is an integer between 1 and 7, reads upon amino acids ranging in length from 3 to 9 amino acids, including for example KAAK, KAAAK, KAAAAK, etc.  Accordingly, the sequence should be accompanied by a SEQ ID NO.
Appropriate correction is required.

Claim Interpretation
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).
“Consisting of” excludes any elements, step, or ingredient not specified (see, e.g., MPEP § 2111.03(II)).  When the phrase "consists of" appears in a clause of the body of a claim, rather than immediately following the preamble, the "consisting of" phrase limits only the element set forth in that clause; other elements are not excluded from the claim as a whole (see, e.g., MPEP § 2111.03(II)).
Examiner notes that at least some claims recite sequences.  Regarding sequence interpretation, the Office interprets claims directed to sequence identifiers as follows: The phrase “A biopolymer comprising a sequence of SEQ ID NO: 1” encompasses biopolymers comprising the full-length SEQ ID NO: 1 and also any subsequence of 2 or more units within SEQ ID NO: 1.  The phrase “A biopolymer comprising the sequence of SEQ ID NO: 1” encompasses only biopolymers comprising the full-length of SEQ ID NO: 1.  If the language is changed to closed, replacing “comprising with “consisting of, the first example above would encompass any 
Amended claim 1 now recites the preamble “A pharmaceutical composition”, which is understood to be fully satisfied by all non-toxic compositions comprising (i) a “pharmaceutically acceptable carrier, diluent, or excipient” (e.g., water) and (ii) “a medicament” corresponding to any species satisfying the structural requirements of Formula (I) as set forth in the body of claim 1 (see MPEP 2111.02(II)).
The phrase “pharmaceutically acceptable carrier, diluent, or excipient” is understood in view of the Specification to read upon any carrier, diluent, or excipient known in the art that is “suitable for use in contact with the tissues of the subject in question (e.g., human) without excessive toxicity, irritation, allergic response, or other problem or complication, commensurate with a reasonable benefit/risk ration” (see, e.g., Reply filed 10/02/2019 showing marked-up spec. at 42).  The phrase “in contact with the tissues” is understood to include pharmaceutical assays with tissue cultures (i.e., ex vivo, cellular assays, etc.) routinely utilized to obtain or verify pharmaceutical activity or pharmaceutical parameters.
At claim 9, the phrase “sole drug substance” is not defined on record and does not make literal sense in context of amended claim 1, which requires additional drug components, namely at least a pharmaceutically acceptable carrier, excipient, or diluent.  This is pertinent because such carriers are “drug substances” (which is another undefined term, but is presumed to read e.g., even water is an “active ingredient” in pharmaceutical formulations2).  
Accordingly, the term “drug substances” has been reasonably interpreted to mean a subgenus of “substances” (i.e., chemicals) that are usable with (or otherwise related to) any “drug”.  This is reasonable because the term “drug substances” is undefined on record, and therefore a plain reading of the term implies that the term refers to the genus of all possible “substances”, and then further limits this genus to substances relating to “drugs”, which is used as a modifying adjective.  Accordingly, “drug substances” reasonably includes carriers, excipients, diluents, inactive ingredients, water, active ingredients, salts, etc.3
If Applicant disagrees, Applicant should identify a definition on record, or otherwise identify an art-recognized definition of the term available at or before the time of filing.  As noted above, even water may be deemed an active ingredient, and therefore it is presumed that claim 9 reads upon an isolated compound of formula (I) suitable for subsequent formulation.  Accordingly, claim 9 has been rejected under 35 USC §112(d) as set forth below. For purposes of applying prior art, claim 9 is reasonably understood to be anticipated or otherwise rendered obvious by all compounds reading upon amended claim 1.  Upon further clarification of the scope of claim 9, claim 9 may be withdrawn as not reading upon the non-elected species.
Additional claim interpretations are set forth below.

Withdrawn Claim Rejections
The rejection of claims 16-17 under 35 U.S.C. 101 is withdrawn in view of the cancelation of claims 16-17 in the Reply filed 3/26/2021.
The rejection of claims 2-8 and 12-18 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the cancelation of claims 8 and 16-18, and the amendments filed 3/26/2021.
The rejection of claims 14-15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn and rendered moot in view of the amendments filed 3/26/2021, wherein claims 14-15 were amended to recite a previously unclaimed invention and are now withdrawn.  
The rejection of claims 1-7, 9, 12, and 14-15 under 35 U.S.C. 102(a1) as being clearly anticipated by Ten Brink et al. (Solid-phase synthesis of C-terminally modified peptides, Journal of Peptide Science, vol. 12:686-692 (Sept. 4, 2006); hereafter “Brink”; cited in previous action), is withdrawn in view of the amendments filed 3/26/2021, but the amendments have necessitated a new rejection under 35 USC §103.
The rejection of claim 8 under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Damen et al. as applied to claims 1-7, 9, 12, and 14-15 above, as further evidenced by Kastelic et al. (Protein aggregation in salt solutions, PNAS, vol. 112:6766-6770 (May 26, 2015); hereafter “Kastelic”, cited in previous action) is withdrawn in view of the cancelation of claim 8.
The rejection of claims 1-7, 9, 12-15, and 18 under 35 U.S.C. 103 as being unpatentable over Ten Brink et al. as applied to claims 1-7, 9, 12, and 14-15 above, is withdrawn in view of 
The rejection of claim 8 under 35 U.S.C. 103 as being unpatentable over Ten Brink et al. as applied to claims 1-7, 9, 12-15, and 18 above, in further view of US 2010/0240731 A1 (Sep. 23, 2010) is withdrawn as moot in view of the cancelation of claim 8.

Revised Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Damen et al. (Delivery of DNA and siRNA by novel gemini-like amphiphilic peptides, Journal of Controlled Release, vol. 145: 33-39 and Supp. 1-4 (online 8 April 2010); hereafter “Damen”; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below. 
see Damen at title, abs, 33 at col II at 1st full ¶, 33-34 at bridging ¶, Fig. 1).  Regarding instant claims 1-7, 9, and 19-20, Damen discloses the genus of amphiphilic peptides comprising a tetrapeptide as follows:

    PNG
    media_image1.png
    571
    669
    media_image1.png
    Greyscale

This genus (see, e.g., Damen at Fig. 1 on 34) possesses the equivalent structure of R1-C(=O)-Zn-NR3-R2 wherein R1 is C17 and R2 is C18, wherein “n” is 4, R3 is hydrogen, and Z4 is XXXX, wherein “XXXX” is any tetrapeptide, wherein each amino acid “X” has a sidechain (see, e.g., Damen at Fig. 1 on 34 at Fig. 1A at R1, R2, R3, and R4), and wherein the N-terminus is attached to (C=O) and the C-terminus is attached to (NH) (see id., showing a tetrapeptide bound appended to an oleylamine and oleoyl tail).  Critically, the gemini-like amphiphilic peptide of C18-SPKR-C18 was reduced to practice (see Damen at title, abs, 33 at col II at 1st full ¶, 33-34 at bridging ¶, Fig. 1, 34 at 1st full ¶), among other sequences (see, e.g., Damen at 34 at 1st full ¶), which all Regarding amended claims 1-7, 9, 19-20, and the presence of a “pharmaceutically acceptable carrier, diluent, or excipient”, Damen explicitly tests and administers C18-SPKR-C18 (a.k.a., “2-SPKR”) to living Hela cells (see, e.g., Damen at 36 at Fig. 3(c)), and therefore it is understood that C18-SPKR-C18 was combined with a pharmaceutically acceptable, non-toxic carrier suitable for use with cell culture assays (see id).  Furthermore, Damen discloses and reduces to practice the use of a composition comprising C18-SPKR-C18 as  the “sole active drug substance” (see, e.g., Damen at Fig. 3C on 36, wherein the compound is administered to Hela cells; see also id.at 34 at § 2.3, 35 at § 2.5), and additionally informs artisans that all disclosed compounds were prepared in combination with sterile water (see, e.g., Damen at 34 at § 2.3, 35 at § 2.5, noting that sterile water is a “pharmaceutically acceptable carrier, diluent, or excipient” as required by the amended claims).
	Accordingly, instant claims 1-7, 9, and 19-20 are rejected as anticipated in view of the prior art.
Response to Arguments Regarding Damen Applied under 35 U.S.C. 102
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive, and have been largely rendered moot in view of the revised or new claim rejections set forth above, which were necessitated by Applicant’s amendments.  Applicant traverses the rejection at pages 10-11 of the Reply filed 3/26/2021.
It is the Examiner’s understanding that Applicant is attempting to argue that Damen does not anticipate amended claim 14, which was amended to recite and claim a different statutory class of invention in the Reply filed 3/26/2021 (see, e.g., Reply filed 3/26/2021 at 10 at penultimate ¶).  This is neither disputed nor dispositive of the rejection as applied to the claimed invention, which is a product.  Claim 14-15 and 21 are now withdrawn and examination has been see, e.g., 37 CFR 1.142(b) and MPEP § 821.03; see also discussion set forth above regarding the election/restriction requirement).  Accordingly, arguments directed to withdrawn claims are moot and do not address the rejection of instant claims 1-7, 9, and 19-20 in view of the prior art as set forth in the revised rejection above.
At page 10, Applicant alleges
To anticipate a claim, a prior art reference must disclose each and every element of the claim. Damen does not relate to pharmaceutical compositions, and does not relate to compounds that can be used as a medicine, but rather as delivery vehicles. As Damen does not disclose, teach or suggest a pharmaceutical composition of claim 1, a geminoid peptide-like compound of claim 1, or a method of treatment of claim 14, Damen does not anticipate amended claim 1 and 14. Claims 2-7, 9, 12 and 15 ultimately depend from claim 1 or 14, and necessarily incorporate each limitation of their base claim. As a result, claims 2-7, 9, 12 and 15 are not anticipated by Damen for the same reasons as detailed above with respect to claim 1 and 14.
(see, e.g., Reply filed 3/26/2021 at 10 at penultimate ¶).  
It is the Examiner’s understanding that Applicant is alleging that Damen does not teach a “pharmaceutical composition” (see id.).  This is factually erroneous because Damen explicitly tests and administers C18-SPKR-C18 (a.k.a., “2-SPKR”) to living Hela cells (see, e.g., Damen at 36 at Fig. 3(c)), and therefore it is understood that C18-SPKR-C18 was combined with a pharmaceutically acceptable, non-toxic carrier suitable for use with cell culture assays (see id; see also id.at 34 at § 2.3, 35 at § 2.5).  In addition, the prior art informs artisans that all disclosed compounds were prepared in combination with sterile water (see, e.g., Damen at 34 at § 2.3, 35 at § 2.5, noting that sterile water is a “pharmaceutically acceptable carrier, diluent, or excipient” as required by the amended claims).  Accordingly, Applicant has failed to identify any physical or chemical difference between the compositions taught by the prior art relative to the instantly claimed invention.  If Applicant means to allege that Damen is silent regarding a property or 18-SPKR-C18, such arguments are not persuasive because a prior art composition does not “become patentable upon discovery of a new property” (see, e.g., MPEP § 2112(I)-(II); see also MPEP § 2112.02, noting that “when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated).  Accordingly, arguments suggesting that the prior art composition of C18-SPKR-C18 in a pharmaceutically acceptable carrier does not anticipate the instant claims because Damen is silent regarding inherent properties of C18-SPKR-C18 are not persuasive. 
Accordingly, all applicable arguments pertaining to Damen as applied under 35 USC 102 have been fully considered but not found persuasive as explained above.  Therefore, the rejection is maintained as revised above, wherein all revisions were necessitated by Applicant amendment. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 9, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0240731 A1 (Sep. 23, 2010).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below.
US’731 pertains to pharmaceutical compositions comprising lipopeptides (see, e.g., US’731 at title, abs, claims 1-15).  Regarding instant claims 1-7, 9, 19-20, and the general structures of instant Formula (I), US’731 discloses and claims the genus of lipopeptides having the general structure:
R3-J-{NRN--CR1R2-(C=O)}n-Z-R4
(see, e.g., US’731 at claim 1).
and more specifically, the generally structure of 

    PNG
    media_image2.png
    274
    540
    media_image2.png
    Greyscale

(see, e.g., US’731 at ¶[0068], Structure 6)
Critically, US’731 identifies that “{NRN--CR1R2-(C=O)}n” corresponds to a “central peptide” sequence (i.e., compare US’731 at claim 1 and “{NRN--CR1R2-(C=O)}n” with instant claim 1 and “Zn”), wherein “RN” and “R2” may be hydrogens, and wherein “R1” is a non-hydrogen side chain of an amino acid, and wherein the peptide may be 2 to 100 amino acids in length (see, e.g., US’731 at claim 1, ¶[0079]).  Regarding 1-7, 9, 19-20, and the instant portion of formula (I) consisting of “R1-C(=O)”, the prior art of US’731 teaches “R3-J”, wherein “J” is (C=O) and wherein “R3” is a lipophilic tail comprising C1-22 alkyl or C3-18 alkenyl among other lipophilic moieties (see, e.g., US’731 at claim 1, ¶¶[0082]-[0083]).  Regarding 1-7, 9, 19-20, and the instant portion of formula (I) consisting of “NR3-R2”, the prior art of US’731 teaches the moiety of “Z-R4”, wherein “Z” is “-NH-” and “R4” is a lipophilic tail comprising C1-22 alkyl or C3-18 alkenyl among other lipophilic moieties (see, e.g., US’731 at claim 1, ¶¶[0082]-[0083]).  In sum, the formula of R3-J-{NRN--CR1R2-(C=O)}n-Z-R4 disclosed and claimed by US’731 fully encompasses the instant formula of R1-C(=O)-Zn-NR3-R2 as recited at instant claim 1 (compare US’731 at claim 1 with instant claim 1).  Regarding 1-7, 9, 19-20, and the presence of a “pharmacologically active carrier, diluent, or excipient”, US’731 recites pharmaceutical see, e.g., US’731 at claims 5), and an artisan would readily infer that each component would need to be separately synthesized and purified prior to combining; and therefore would at once envisage compositions comprising the claimed lipopeptides alone in a pharmaceutically acceptable solvent (see, e.g., US’731 at claim 5).  Furthermore, US’731 explicitly lists and enumerates multiple pharmaceutically acceptable salts, carriers, diluents, and excipients (see, e.g., US’731 at ¶¶[0091]-[0092], [0204]-[223], and method claim 15 claiming methods of administration to subjects), and expressly identifies formulations wherein the solvent may be water or ethanol (see, e.g., US’731 at ¶[0204]).  Accordingly, an artisan would at once envisage the use of such lipopeptides in pharmaceutical formulations either alone or in combination with additional active agents. 
	US’731 differs from instant claims 1-7, 9, and 19-20 as follows: US’731 does not explicitly reduce to practice embodiments within the scope of the instant claims (US’731 does disclose and reduce to practice what appears to be an anticipatory substance at claim 9, but it is unclear if it has an N-terminal (CO) group).
However, US’731 teaches an overlapping range of structures having an overlapping range of amino acids, alkyl chain lengths, and discloses that such alkyl chains may be partly saturated, or saturated (see, e.g., US’731 at claim 1, ¶0047]) (see, e.g., MPEP § 2144.05(I), noting that “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”).  Accordingly, it would be obvious to make structures of forms:
R3-J-{NRN--CR1R2-(C=O)}n-Z-R4
(see, e.g., US’731 at claim 1).
and more specifically, of 

    PNG
    media_image2.png
    274
    540
    media_image2.png
    Greyscale

(see, e.g., US’731 at ¶[0068], Structure 6).
An artisan would be motivated to make such lipopeptides exactly as taught and suggested by US’731 and would predict and expect that such compounds would predictably and expectedly possess the described, disclosed, and claimed properties and applications as set forth by US’731 (see, e.g., US’731 at claims 5-15, noting that such compounds would be predicted and expected to facilitate nucleic acid agent delivery for the treatment of a wide range of diseases).
	Therefore, it would have been obvious to arrive at the instantly claimed invention in view of the prior art because the claimed invention is the combination of prior art elements (i.e., the components taught by US’731), according to known methods (i.e., the methods of forming lipopeptides as taught by US’731) to yield predictable results (i.e., the production of lipopeptides exactly as taught and claimed by US’731, suitable for use in pharmaceutical formulations) (see, e.g., MPEP § 2143(I)(A)).  Furthermore, an artisan would be motivated to create the lipopeptides as taught by US’731, because US’731 teaches and claims that such lipopeptides may be utilized in the treatments of multiple diseases and illnesses, which would necessarily require a pharmaceutically acceptable carrier, diluent, or solvent (see, e.g., MPEP § 2143(I)(G)).
see, e.g., MPEP § 2121(I)).  Furthermore, it is well within the ordinary skill in the art to produce known compounds using known components according to known methods to predictably obtain prior art products.
	Accordingly, claims 1-7, 9, and 19-20 are rejected in view of US’731.
Response to Arguments Regarding US’731 Applied under 35 U.S.C. 103
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive, and have been largely rendered moot in view of the revised or new claim rejections set forth above, which were necessitated by Applicant’s amendments.  Applicant traverses the rejection at page 12 of the Reply filed 3/26/2021 (see, e.g., Reply filed 3/26/2021 at 12 at 1st ¶ to 4th ¶), and the traversal is considered below.
It is the Examiner’s understanding is alleging that the rejection of US’731 under 35 USC § 103 is improper because it (i) does not “teach or suggest all the claim limitations”, (ii) does not provide a suggestion or motivation to modify the reference, and (iii) does not provide a reasonable expectation of success (see, e.g., Reply filed 3/26/2021 at 12 at 1st ¶ to 4th ¶).  The entire basis for this allegation is understood to appear at a single paragraph, which is reproduced below:
Not one of the above three criteria is satisfied by the combination of the cited art. Specifically, the '731 reference cited by the Office fails to disclose a therapeutic composition as required by presently amended claim 1 and claim 14. In fact, '731 merely refer to lipopeptides or similar compounds that can be used as delivery vehicles for interfering-RNA agents or antisense agents (see e.g. §§[0013]-[0014] of US '731). By contrast, the present disclosure judiciously recognized for the first time that geminoid peptide-like compounds of Formula (I) are medicaments, in particular useful in treating or preventing dengue. The cited art simply does not teach or suggests this advantage. Since the art does not disclose, teach or suggest the therapeutic composition of claim 1 or claim 14, there is no motivation or reasonable expectation of success to modify the references to arrive at the presently claimed invention of claim 1 or claim 14.
see, e.g., Reply filed 3/26/2021 at 12 at 3rd ¶).  
These general allegations are not persuasive for reasons set forth in the following paragraphs.
It is the Examiner’s understanding that the Applicant’s position (id.) relies upon a claim interpretation wherein the terms “pharmaceutical composition” and “medicament” are sufficient to structurally differentiate the claimed invention relative to the prior art (see, e.g., Reply filed 3/26/2021 at 12 at 1st ¶ to 4th ¶).  However, such a position is not supported by the art or the originally filed disclosure.  First, the terms “pharmaceutical composition” and “medicament” are not defined in a manner that excludes any member of the genus of Formula (I) from the scope of the pending claims, and US’731 clearly teaches an overlapping genus (compare instant Formula(I) at instant claim 1 with US’731 at claim 1 and 5-15, ¶[0068], Structure 6), including wherein such species as instantly claimed are explicitly claimed in the form of pharmaceutical compositions for use in methods of administering such compositions to living cells, tissues, or subjects (see, e.g., US’731 at claim 1 and 12-15).  Accordingly, in the Reply filed 3/26/2021, Applicant failed to identify how the terms “medicament” or “pharmaceutical composition” could reasonably result in a structural difference relative to the prior art’s disclosure of pharmaceutical compositions comprising such geminoid peptide-like compounds of instant Formula (I).  Second, Applicant had an opportunity to address and clarify the claim interpretation relied upon by the Examiner following the prior action; however, Applicant instead elected not to specifically dispute any interpretation of record or to otherwise set forth unambiguous metes and bounds of any additional claim terms in a manner clearly delineating the claimed invention relative to the prior art (see, e.g., Reply filed 3/26/2021 at 7 at 2nd ¶).  Accordingly, the terms “medicament” or “pharmaceutical composition” have been interpreted, weighed, and fully considered in view of the prior art as set forth above, and such interpretations have not been specifically or reasonably Third, it is the Examiner’s understanding that Applicant is attempting to differentiate the prior art from the instant claim scope by relying upon an inherent property of all structures satisfying the requirements of instant Formula (I):
In fact, '731 merely refer to lipopeptides or similar compounds that can be used as delivery vehicles for interfering-RNA agents or antisense agents (see e.g. §§[0013]-[0014] of US '731). By contrast, the present disclosure judiciously recognized for the first time that geminoid peptide-like compounds of Formula (I) are medicaments, in particular useful in treating or preventing dengue. The cited art simply does not teach or suggests this advantage
(see, e.g., Reply filed 3/26/2021 at 12 at 3rd ¶, emphasis added).  
However, “recogni[tion] for the first time” that a prior art compound possesses an additional “advantage” not recognized by the prior art does not render the old prior art composition patentable because a prior art composition does not “become patentable upon discovery of a new property” (see, e.g., MPEP § 2112(I)-(II); see also MPEP § 2112.02, noting that “when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated; see also MPEP § 2111.04(I), noting that “[c]laim scope is not limited by claim language that …. does not limit a claim to a particular structure”).  In summary, Applicant has failed to identify a single structural limitation that is presently claimed that was not fully addressed in the rejection and also taught by the prior art of US’731.  Therefore, the claimed invention does not appear to be structurally distinguishable over the obvious embodiments claimed and recited by the prior art.
If Applicant disagrees and means to allege that the term “medicament” or “pharmaceutical composition” structurally limit the genus of compounds of Formula (I), Applicant should clearly identify (i) what exact scope of compounds within Formula (I) are not fully enabled, and (ii) where a structure/function relationship is described in the original disclosure informing 
Examiner notes that the Applicant’s arguments (see, e.g., Reply filed 3/26/2021 at 12 at 1st ¶ to 4th ¶) fail to specifically address the merits of the rejection or to clearly articulate why the claimed invention is not obvious in view of the exemplary rationales set forth at MPEP § 2143(I)(A) and MPEP § 2143(I)(G), which are relied upon by the Examiner to establish prima facie obviousness.  All aspects and elements supporting a determination of obviousness under MPEP § 2143(I)(A) and MPEP § 2143(I)(G), that were not addressed by the Applicant are understood to be undisputed in view of the instant record.
Applicant’s assertion that the rejection does not provide a suggestion or motivation to modify the reference (see, e.g., Reply filed 3/26/2021 at 12 at 1st ¶ to 4th ¶) is prima facie confusing because the rejection does not actually require modification of the reference in any way.  Rather the rejection is (i) in view of the exemplary rationales for establishing obviousness as set forth at MPEP § 2143(I)(A) and MPEP § 2143(I)(G), rather than under MPEP §§ 2143(I)(B), (C), (D), or (F); and (ii) is also in view of a single-reference that explicitly teaches permissible variations of a disclosed genus.  As noted in the rejection, the only difference between the claimed invention and US’731, is that US’731 does not “explicitly reduce to practice embodiments within the scope of the instant claims” (however, US’731 does disclose and reduce to practice what appears to be an anticipatory substance at claim 9, but it is unclear if it has an N-terminal (CO) group).  Accordingly, no modification of US’731 is required to establish obviousness because the genus and subgenera of US’731 clearly encompass species of see, e.g., rejection above; see also US’731 at claim 1 and 5-15, ¶[0068], Structure 6).  Therefore, such arguments are not persuasive because it is unclear what structural modification Applicant means to refer to, and Applicant fails to elaborate on such statements. 
Applicant’s assertion regarding a lack of reasonable expectation of success (see, e.g., Reply filed 3/26/2021 at 12 at 1st ¶ to 4th ¶) appears to be an argument of counsel unsupported by objective evidence.  First, the rejection clearly identifies and addresses why a reasonable expectation of success exists at the penultimate paragraph; namely the rejection identifies that the full scope of the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)), and further notes that “it is well within the ordinary skill in the art to produce known compounds using known components according to known methods to predictably obtain prior art products”.  Therefore, the rejection clearly addresses the existence of a reasonable expectation of success.  Second, Applicant fails to address the reasonable expectation of success statement as set forth in the rejection.  Accordingly, it is unclear what specific points Applicant is disputing.  Third, the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)), and the burden is on the Applicant to rebut this presumption with objective evidence.  No such evidence is on record, and therefore the presumption is not rebutted at this time.  Fourth, per MPEP § 2143.02, “[o]bviousness does not require absolute predictability” but instead only “at least some degree of predictability is required”.  Here, it is not credible to conclude that the prior art compositions could not be made and utilized as claimed by one of ordinary skill in the art absent credible evidence establishing lack of enablement, which the Applicant would have the burden to produce (see, e.g., MPEP § 2121(I)).  In sum, the rejection addresses and establishes that one of ordinary skill in the art would have a reasonable expectation that the prior art compounds could be See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996).
	Accordingly, all applicable arguments raised by the Applicant have been fully considered but not found persuasive for the reasons set forth above.  Therefore, the rejection is maintained as revised above, wherein all revisions were necessitated by Applicant’s amendments.



New Claim Rejections as Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
i.e., pure water) is art-recognized as an “active ingredient” (see, e.g., “Eye Wash”, dailymed.nlm.nih.gov, NDC Code: 67510-0662-4, (Feb. 22, 2013), attached as a pdf, 5 pages, also available at https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=0bccbba8-091c-4d31-9f11-43e20d01977a (last visited 4/8/2021); at pages 1 and 3).  Accordingly, claim 9 is reasonably understood to be limited to purified compositions comprising the sole component of a compound of Formula (I), but independent claim 1 excludes such claim scope because it requires at least two distinct chemical components, and presumably the second chemical component may be reasonably deemed a “drug substance” (i.e., a chemical compound derivable from a drug).  Accordingly, claim 9 is rejected for failing to include all the limitations of the claim upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-7, 9, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Brink et al. (Solid-phase synthesis of C-terminally modified peptides, Journal of Peptide Science, vol. 12:686-692 (Sept. 4, 2006); hereafter “Brink”; cited in previous action) in view of US 2010/0240731 A1 (Sep. 23, 2010; cited in previous action).
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below. 
Regarding claims 1-7, 9, 13, 19-20, and the general requirements of instant Formula(I), Brink teaches and discloses a genus of geminoid peptide like compounds having the general formula of R2-Peptide-R1, wherein R1 could be C17, C15, C13, C11, or C5 alkyl, and wherein R2 is -(C=O)-C17, -(C=O)-C15, -(C=O)-C13, -(C=O)-C11, or -(C=O)-C5 (see, e.g., Brink at Fig. 1 on 687).  Such constructs satisfy the requirements of R1-C(=O)-Zn-NR3-R2 at instant claim 1 as follows: The R2 of Brink corresponds to instant “R1-C(=O)”, the R1 of Brink corresponds to instant “R2”, and the peptide of Brink corresponds to instant “Zn-NR3” wherein “R3” is hydrogen and the peptide of Brink has a C-terminal amine (see, e.g., Brink at Fig. 1 on 687, 690 at col I at 4th full ¶ to 691 at col II at 1st full ¶, disclosing 29 examples identifying the C-terminal amine of -NH- following the peptide sequence).  Specifically, at least Compounds No. 1-21 at Table 1 on 688 are understood to satisfy the structural limitations of formula (I) as presently claimed at instant claim 1, because each compound has 
(i) a C-terminal alkyl moiety corresponding to a C6H12, C12H25, C14H29, C16H33, C18H35, or C18H37 (see, e.g., Brink at Fig. 1 on 687, 690 at col I at 4th full ¶ to 691 at col I at 2nd full ¶); 
(ii) an N-terminal alkyl moiety corresponding to a C5H11C(O), C11H23C(O), C13H27C(O), C15H31C(O), C17H35C(O), or C17H33C(O) (see, e.g., Brink at Fig. 1 on 687, 690 at col I at 4th full ¶ to 691 at col I at 2nd full ¶, noting that Brink teaches both saturated and unsaturated alkyl chains);
(iii) a peptide having 2, 3, 4, 5, 6, 8, or 12 amino acid residues (see, e.g., Brink at Fig. 1 on 687, 690 at col I at 4th full ¶ to 691 at col I at 2nd full ¶); and
(iv) compounds 1-16 and 19-21 comprise natural amino acids (see, e.g., Brink at Fig. 1 on 687, 690 at col I at 4th full ¶ to 691 at col I at 2nd full ¶).
Regarding claim 9 and isolated active ingredients, Brink is understood to disclose purified substances in view of the reported isolated yields (see, e.g., Brink at Fig. 1 on 687, 690 at col I at 4th full ¶ to 691 at col I at 2nd full ¶, 60 at 1st to 2nd full ¶¶ discussing purity and lyophilization).  The purified compounds are reasonably inferred to be suitable for use as a medicine in their purified form as claimed because they are present “as the sole drug substance” as required by claim 9.
Brink differs from the instantly claimed invention as follows: Brink does not explicitly (i) teach or disclose the use of the disclosed lipopeptides with a “pharmacologically active carrier, diluent, or excipient”, or explicitly (ii) teach or disclose a species having the structure R1-C(=O)-Zn-NR3-R2, wherein “R1” is a C15 alkyl chain, “R2” is a C16 alkyl chain, and wherein “Zn” is a peptide of form KAqK, wherein “q” is an integer of 1-7.  However, such compounds would be obvious in view of the prior art as explained below.
Regarding the general use of lipopeptides in combination with a “pharmacologically active carrier, diluent, or excipient”, US’731 pertains to lipopeptides (see, e.g., US’731 at title, abs, claims), including the genus of all lipopeptides having the general structure of:
R3-J-{NRN--CR1R2-(C=O)}n-Z-R4
(see, e.g., US’731 at claim 1).
and more specifically, the generally structure of 

    PNG
    media_image2.png
    274
    540
    media_image2.png
    Greyscale

(see, e.g., US’731 at ¶[0068], Structure 6)
US’731 identifies that “{NRN--CR1R2-(C=O)}n” corresponds to a “central peptide” sequence (i.e., compare US’731 at claim 1 and “{NRN--CR1R2-(C=O)}n” with instant claim 1 and “Zn”), wherein “RN” and “R2” may be hydrogens, and wherein “R1” is a non-hydrogen side chain of an amino acid, and wherein the peptide may be 2 to 100 amino acids in length (see, e.g., US’731 at claim 1, ¶[0079]).  Regarding the instant portion of formula (I) consisting of “R1-C(=O)”, the prior art of US’731 teaches “R3-J”, wherein “J” is (C=O) and wherein “R3” is a lipophilic tail comprising C1-22 alkyl or C3-18 alkenyl among other lipophilic moieties (see, e.g., US’731 at claim 1, ¶¶[0082]-[0083]).  Regarding the instant portion of formula (I) consisting of “NR3-R2”, the prior art of US’731 teaches the moiety of “Z-R4”, wherein “Z” is “-NH-” and “R4” is a lipophilic tail comprising C1-22 alkyl or C3-18 alkenyl among other lipophilic moieties (see, e.g., US’731 at claim 1, ¶¶[0082]-[0083]).  In sum, the formula of R3-J-{NRN--CR1R2-(C=O)}n-Z-R4 disclosed and claimed by US’731 fully encompasses both the instant formula of R1-C(=O)-Zn-NR3-R2 as recited at instant claim 1 (compare US’731 at claim 1 with instant claim 1), as well as the narrower genus of lipopeptides taught and disclosed by Brink. Therefore, the teachings of regarding 1-7, 9, 19-20, and the presence of a “pharmacologically active carrier, diluent, or excipient”, US’731 teaches, discloses, and provides guidance directing artisans to utilize pharmaceutical compositions comprising such lipopeptides (see, e.g., US’731 at claims 5 and 14-15), and also identifies applicable methods of utilizing such lipopeptides by administering them to patients (see, e.g., US’731 at claims 5 and 14-15).  Such pharmaceutical compositions would necessarily be understood to comprise pharmaceutically acceptable salts, carriers, diluents, and excipients (see, e.g., US’731 at ¶¶[0091]-[0092], [0204]-[223], and claims 5 and 14-15), including formulations wherein the solvent may be water or ethanol (see, e.g., US’731 at ¶[0204]).  In view of the disclosure of Brink regarding purified lipoproteins (see, e.g., Brink at Fig. 1 on 687, 690 at col I at 4th full ¶ to 691 at col I at 2nd full ¶, 60 at 1st to 2nd full ¶¶ discussing purity and lyophilization), guidance identifying that the Brink lipopeptides may be utilized in “biological assays” (see, e.g., Brink at 689 at col II at § Conclusions), and guidance by US’731 identifying that such lipopeptides could be utilized in pharmaceutical compositions and administered to subjects (see, e.g., US’731 at ¶¶[0091]-[0092], [0204]-[223], and claims 5 and 14-15), an artisan would at once envisage the combination of the Brink lipopeptides with pharmaceutically acceptable carriers, diluents, and excipients sufficient to form pharmaceutical compositions comprising the lipopeptide alone or otherwise in combination with additional active ingredients.  In addition, an artisan would readily infer that each component would need to be separately synthesized and purified prior to combining; and therefore would at once envisage compositions comprising the claimed lipopeptides alone in a pharmaceutically acceptable solvent (see, e.g., US’731 at claim 5; compare id. with instant claim 9).  
Regarding expected and predicted results of such compounds, an artisan would be motivated to make such lipopeptides exactly as taught and suggested by Brink and US’731 and would predict and expect that such compounds would exibit the described, disclosed, and claimed properties, utility, and applications as set forth by US’731 (see, e.g., US’731 at claims 5-15, noting that such compounds would be predicted and expected to facilitate nucleic acid agent delivery for the treatment of a wide range of diseases).
	Regarding a species having the structure R1-C(=O)-Zn-NR3-R2, wherein “R1” is a C15 alkyl chain, “R2” is a C16 alkyl chain, and wherein “Zn” is a peptide of form KAqK, wherein “q” is an integer of 1-7, although Brink does not explicitly teach or disclose the non-elected species of C15H31-CO-KAK-NH-C16H33, Brink does discloses the exemplified species of C17H33-C(O)-KAAK-NH-C18H35 (see, e.g,. Brink at Table 1 on 688 at Compound 16; see also id. at Compounds 10-16, showing obvious variants), as well as the species of C15H31-C(O)-KGGGK-NH-C16H33, C15H31-C(O)-KGGK-NH-C16H33, C15H31-C(O)-KGK-NH-C18H35, C15H31-C(O)-KK-NH-C16H33, C17H33-C(O)-KGGK-NH-C17H33, C17H33-C(O)-KGK-NH-C18H35 (see, e.g,. Brink at Table 1 on 688 at Compounds 10-16).  In addition to these species, Brink also discloses the basic genus shown at Figure 1 having the general formula of R2-Peptide-R1, wherein R1 could be alkyl chains such as C17, C15, C13, C11, or C5 alkyl, and wherein R2 could be alkyl moieties such as -(C=O)-C17, -(C=O)-C15, -(C=O)-C13, -(C=O)-C11, or -(C=O)-C5 (see, e.g., Brink at Fig. 1 on 687).  In view of this generic disclosure and numerous exemplified species, and artisan would readily appreciate that Brink disclosed the genus of R2-Peptide-R1, wherein the peptide could be anything, wherein R1 could be any C5-17 alkyl, and wherein R2 could be any -(C=O)-C5-17 alkyl moiety (see, e.g., Brink at Fig. 1 on 687; see also Brink at 687 at col I-II at bridging ¶, discussing “n-alkyl” moieties generically; 686 at col I at final ¶, discussing alkyl see also. id. at 689, noting that the protocol is generically for “a variety of” modifications).  
Per MPEP § 2141.03(I), "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton" and "in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." (see, e.g., MPEP § 2141.03(I)).  Here, in view of the generic teachings of Brink (see, e.g., Brink at Fig. 1 on 687), the exemplified species (see, e.g,. Brink at Table 1 on 688 at Compounds 10-16), and broad discussions regarding alkyl modifications generally (see, e.g., Brink at Fig. 1 on 687; 687 at col I-II at bridging ¶, 686 at col I at final ¶, 689 passim), an artisan would reasonably conclude that Brink discovered and fairly disclosed a genus of modified peptides wherein the R2-Peptide-R1, wherein the peptide could be anything, wherein R1 could be at least any C5-17 alkyl, and wherein R2 could be at least any -(C=O)-C5-17 alkyl moiety.  This is further supported MPEP § 2144.09(I), which identifies that “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities." An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Here, the difference between, for example, C17H33-C(O)-KAAK-NH-C18H35 and a species not excluded by original claim 18 such as C15H31-C(O)-KAAK-NH-C16H33 (see, e.g,. Brink at Table 1 on 688 at Compound 16) is merely a difference in repeated -CH2- groups.  However, MPEP § 2144.09(II) notes that such compounds are art-recognized homologs (compounds differing regularly by the successive addition or deletion of see, e.g., MPEP § 2144.09(II); see also In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); see also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); see also Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril).  
	Therefore, instant claims 1-7, 9, 13, and 19-20 are obvious in view of the prior art because, per MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities."  Here, the prior art species disclosed by Brink at Table 1 render obvious their respective homologs, which differ only by the successive addition or deletion of the same chemical group (i.e., by -CH2- groups), because such homologs are of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (see, e.g., MPEP § 2144.09(II); see also In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); see also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); see also Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007)).  Furthermore or alternatively, would be obvious to simply substitute (or combine) the lipopeptide constructs of Brink in place of the lipopeptide constructs of US’731 in the pharmaceutical compositions taught and claimed by US’731, to predictably and expectedly form pharmaceutical compositions comprising the Brink lipopeptide, which would be predicted and expected to have the same utility identified by US’731 for the broader genus of lipopeptides (see, e.g., MPEP §§ 2143(I)(A), (B), (C), (D), (G), and § 2144.06(II), noting that the Brink lipopeptides are within i.e., each lipopeptide and pharmaceutically acceptable carrier, diluent, or excipient) would perform the same function in combination as it does separately).
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled, and it is well within the ordinary skill in the art to make and use members of a known genus disclosed in the prior art, wherein the prior art explicitly taught how to make the exact genus of compounds at issue.  Specifically, it is well within the ordinary skill in the art to take known lipopeptides and combine them with known pharmaceutical components, such as water, to formulate pharmaceutical compositions as taught and disclosed by US’731.
If Applicant wishes to establish unexpected results commensurate in scope with the requirements of MPEP 716.02, it is noted that the closest prior art is C17H33-C(O)-KAAK-NH-C18H35 (see Brink at Table 1).
	Accordingly, 1-7, 9, 13, and 19-20 are rejected in view of the prior art.



Claims 1-7, 9, 13, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brink in view of US 2010/0240731 A1 as applied to claims 1-7, 9, 13, and 19-20 above.
Claim Interpretation: The applicable claim interpretation has been set forth in a separate section above, which is incorporated into the instant rejection.  Additional claim interpretations are set forth below. The instant rejection is directed to the non-elected species of C15H31-CO-KAK-NH-C16H33 in combination with a pharmaceutically acceptable carrier, excipient, or diluent.

The prior art of Brink in view of US’731 differs from the non-elected species of C15H31-CO-KAK-NH-C16H33 in combination with a pharmaceutically acceptable carrier, excipient, or diluent as follows: Brink in view of US’731 does not expressly teach, disclose, or otherwise reduce to practice the species of C15H31-CO-KAK-NH-C16H33 in combination with a pharmaceutically acceptable carrier, excipient, or diluent.
Therefore, the pertinent issue is whether or not C15H31-CO-KAK-NH-C16H33 in combination with a pharmaceutically acceptable carrier, excipient, or diluent is obvious in view of the disclosures of Brink and US’731.  
As noted above in the preceding rejection, the combination of known pharmaceutically acceptable carriers, excipients, or diluents is obvious in view of US’731.  Therefore, the remaining matter is whether or not the structure of C15H31-CO-KAK-NH-C16H33 is obvious in view of the prior art.
As an initial matter, Brink discloses multiple highly-similar compounds relative to the originally elected species at Table I (see, e.g., Brink at Table 1 on 688 at Compounds 10-16, reproduced in modified form below):

    PNG
    media_image3.png
    337
    982
    media_image3.png
    Greyscale

An artisan considering compounds 10-16 would readily appreciate and conclude that Brinks fairly disclosed the subgenus of compounds having the basic structure of [C15-17 alkyl]-C(O)-KXnK-NH-[C16-18-alkyl], wherein “X” is either glycine or alanine and “n” is 0-3.  This is reasonable because, per MPEP § 2141.03(I), "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton" and "in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Critically, Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." (see, e.g., MPEP § 2141.03(I)).  Here, in view of the substantial guidance provided by Brink and multiple species disclosed by Brink, an artisan would readily envisage and abstract from the data the narrow subgenus of [C15-17 alkyl]-C(O)-KXnK-NH-[C16-18-alkyl], wherein “X” is either glycine or alanine and “n” is 0-3.  Critically, the originally elected species falls within this narrow genus.  Furthermore, although Brinks does not explicitly teach the elected species of C15H31-CO-KAK-NH-C16H33, Brinks does teach the highly similar compound of C15H31-CO-KGK-NH-C16H33, which differs from the originally elected species by a single methyl group (i.e., the amino side chain of alanine).  Accordingly, the originally elected species is highly similar to a prior art compound.  Per MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities." An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).  Here, the difference between the non-elected species and the prior art compound of C15H31-CO-KGK-NH-C16H33, is a single methyl group (see, e.g,. Brink at Table 1 on 688 at Compound 16). Notably, MPEP § 2144.09(II) notes that such compounds are art-recognized homologs (compounds differing regularly by the successive addition or deletion of the same chemical group, e.g., by -CH2- groups), and that homologs are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties (see, e.g., MPEP § 2144.09(II); see also In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); see also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); see also Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007) (5(S) stereoisomer of ramipril obvious over prior art mixture of stereoisomers of ramipril).  
	Therefore, the non-elected species is obvious in view of the prior art for the following reason: Per MPEP § 2144.09(I), “[a] prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities."  Here, brink discloses the highly similar species of C15H31-CO-KGK-NH-C16H33, which differs from the originally elected species by a single methyl group (i.e., the amino side chain of alanine).  Accordingly, this species and the originally elected species are homologs differing by a -CH3 moiety.  Because such homologs are of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties as taught and suggested by see, e.g., MPEP § 2144.09(II); see also In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977); see also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); see also Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007)).  
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled, and it is well within the ordinary skill in the art to make and use members of a known genus disclosed in the prior art, wherein the prior art explicitly taught how to make the exact genus of compounds at issue.  
If Applicant wishes to establish unexpected results commensurate in scope with the requirements of MPEP 716.02, it is noted that the closest prior art relative to the originally elected species is C15H31-CO-KGK-NH-C16H33, (see Brink at Table 1) or C17H33-C(O)-KAAK-NH-C18H35 (see Brink at Table 1), and the expected utility in view of the prior art is the facilitation of nucleic acid agent delivery as taught by US’731.
	Accordingly, 1-7, 9, 13, and 19-20 are rejected in view of the prior art.

Response to Arguments
Applicant's arguments filed 3/26/2021 have been fully considered but they are not persuasive, and have been largely rendered moot in view of the revised or new claim rejections set forth above, which were necessitated by Applicant’s amendments. 
Examiner notes that all applicable arguments raised by Applicant have been addressed above. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Accordingly, the individual arguments of record do not address the new rejections of record based upon the combination of the two references.
Examiner notes that, with respect to the new rejections, it is the Examiner’s position is that US’731 would provide general guidance regarding lipopeptides and pharmaceutical compositions, and that Brink would direct artisans to a particular species or subgenus of such lipopeptides that would be recognized as falling with the scope of US’731.  
Regarding the individual arguments of record: Arguments with respect Brink (see, e.g., Reply at 12-13 at bridging ¶) substantially recite the same arguments raised with respect to US’731 (see, e.g., Reply filed 3/26/2021 at 12 at 1st ¶ to 4th ¶).  These arguments remain nonpersuasive for the same reasons and rationales identified above in the present action.  Those explanation are incorporated into the instant response (e.g., all structural limitations are addressed and satisfied by the prior art, new properties of prior art compounds do not render the old compound patentable, etc.).  Accordingly, such arguments do not overcome the new rejections of record.
	Accordingly, all applicable arguments raised by the Applicant have been fully considered but not found persuasive for the reasons set forth above.  Therefore, the invention remains rejected in view of the new or revised rejections set forth above, wherein all revisions or new rejections were necessitated by Applicant’s amendments.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new or revised grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The originally elected species was understood to be an isolated compound that read upon original claim 9, which was limited to a “sole drug substance”. 
        2 see, e.g., “Eye Wash”, dailymed.nlm.nih.gov, NDC Code: 67510-0662-4, (Feb. 22, 2013), attached as a pdf, 5 pages, also available at https://dailymed.nlm.nih.gov/dailymed/drugInfo.cfm?setid=0bccbba8-091c-4d31-9f11-43e20d01977a (last visited 4/8/2021); at pages 1 and 3.
        3 This is consistent with the prior art of Pharmastuff4U (“Difference- Drug substance over Drug product”, pharmastuff4u.com, (Dec. 2013), ,available at https://www.pharmastuff4u.com/2013/12/difference-between-drug-substance-drug-product.html (last visited 4/8/2021)), which identifies that “Drug substance” “is a pure material” (id. at 1), and therefore claim 9 would be understood to read upon purified compounds of Formula (I) without carriers, excipients, or diluents if such a definition were applied.